Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the recitation “the interior of the box is subdivided into two areas, preferably, into an upper area (O) and a lower area” renders the claimed indefinite since it is not clear whether the feature following the term “preferably” is a part of the claim. For examination purpose, it is interpreted as “the interior of the box is subdivided into two areas”.
Claim 2, line 1, the recitation “the measurement area” renders the claimed indefinite since there is lack of antecedent basis for the feature in the claim. For examination purpose, the feature “measurement devices” in claim 1 is treated as “measurement devices in measurement area” to provide proper antecedent basis for the feature in claim 2.

Claims 4-5 and 9, the recitation “the components” renders the claimed indefinite since there is lack of antecedent basis for the feature in the claim. For examination purpose, it is interpreted as “the at least one means”.
Claim 8, the recitation “means of it” renders the claimed indefinite since it is not clear what the “means of it” refers to.
Claim 9, the recitation “any other input device” renders the claimed indefinite since it is not clear since the term “any other” is very vague. It is not clear which input device is any other input device.
Claim 11, the recitation “wherein the camera system (50) comprises at least one, preferably two, particularly preferred, four cameras, wherein the cameras are arranged in the corner regions in the interior of the measurement area (O; M)”  renders the claimed indefinite since the recitation raises too many consideration. It is not clear that the camera system comprises at least one, two or four cameras. For examination purpose, it is interpreted as the camera system comprises at least one camera.
Claim 13, the recitation “its rotation directed and its rotation speed” renders the claimed indefinite since it is not clear what the term “its” refers to.
Claim 15, the recitation “wherein the box has a maximum dimension of 300 x 240 x 260, preferably, of 200 x 140 x 160, particularly preferred of 140 x 60 x 80 (L x W x H in cm)” renders the claimed indefinite since the claim raises too many consideration. For examination purpose, it is interpreted as wherein the box has a maximum dimension of 300 x 240 x 260 where LxWxH in cm.
preferably effective in the frequency range between 20 MHz to 15 GHz is applied” renders the claimed indefinite since it is not clear whether the feature following the term “preferably” is a part of the claim 1.
Claim 20, the recitation “wherein the movably configured components” renders the claimed indefinite since there is lack of antecedent basis for the feature in the claim.
Claims 6-7, 10, 12, 14 and 16-18 render the claimed indefinite for being dependent on the indefinite claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 11, 14, 16, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 9,774,409).
Regarding claim 1, Lee discloses in Figures 1 and 4, a device for making EMC test measurements, wherein the device comprises a measurement cell configured as a mobile box (402, Fig. 4), wherein
-    the box (402, Fig. 4) comprises an opening at one side (122, Fig. 1), which may be opened and closed again at least partially, wherein the opening (122) is configured such that a system to be inspected can be introduced into the interior of the box through the opening (122),
-    the interior of the box (402) is subdivided into two areas (408(1), 408(2), Fig. 4), preferably, into an upper area  (408(1)) and a lower area (408(2)),
device area (408(2)) can be arranged in either one of the areas, and the system in measurement area (408(1)) to be inspected can be arranged in the respectively other area,
-    the subdivision of the interior of the box (402) into two areas (408(1), 408(2)) results from a plate (432, Fig. 4), wherein the plate (432) comprises an absorber layer (see 434, Fig. 4) and/or a damping layer and/or a shielding layer (361, 362, Fig. 4), in order to prevent disturbances of the system to be inspected by the measurement devices and/or disturbances of the measurement devices by the system to be inspected to a large extent.
Regarding claim 2, as applied to claim 1, Lee discloses in Figures 1 and 4, wherein in the measurement area (408(1)), at least one means selected from the group comprising a robot arm (106), a rotary plate, camera systems (114), an EMC antenna (116), sensors (128, Fig. 1), a microphone, illumination, a thermal image camera, an EMC thermal image camera, an EMC fan, and combinations thereof, can be arranged.
Regarding claim 3, as applied to claim 1, Lee discloses in Figures 1 and 4, wherein the measurement devices (110, Fig. 1 or 412, Fig. 4) can be arranged releasably in the device area (408(2)), in order to allow for a simple and quick exchange of the measurement devices.
Regarding claim 4, as applied to claim 2, Lee discloses in Figures 1 and 4, wherein the components (114, 106, 116) arranged in the measurement area (408(1))) are arranged releasably in the measurement area, in order to allow for a simple and quick exchange of the components and an interference-free measurement.
Regarding claim 7, as applied to claim 1, Lee discloses in Figure 4 and col. 7, lines , wherein the measurement devices are selected from the group comprising at least an analyzer (424, see col. 7, lines 6-7), and oscilloscope, a DC power supply unit (404), a T-network reproduction, a videorecorder (114, see col. 7, lines 9-10), and combinations thereof.
Regarding claim 9, as applied to claim 2, Lee discloses in Figure 4, wherein the components (106, 14, 116) arranged in the measurement area (408(1))) are controllable from outside of the box, as by means of a joystick, a mouse, or any other input device (412(2)). 
Regarding claim 11, as applied to claim 2, Lee discloses in col. 7, lines 9-17, wherein the camera system (114) comprises at least one, preferably two, particularly preferred, four cameras, wherein the cameras are arranged in the corner regions in the interior of the measurement area stationary or movably.
Regarding claims 14 and 16-18, as applied to claim 1, Lee discloses in Figure 4, wherein the sidewalls (436) of the box (402) are made from a metal, and particular, from aluminum (see col. 8, lines 50-55);
wherein the walls (side walls and ceiling or upper wall) of the measurement area (408(1)) comprise an absorber layer (434) and/or a damping layer and/or a shielding layer, in order to shield the inner space of the measurement area from the outside and to prevent disturbances of a system to be inspected;
wherein the opening (122, Fig. 1) can be closed by means of flaps or doors (122), wherein the flaps or doors comprise an absorber layer and/or a damping layer and/or a shielding layer;
wherein the absorber layer and/or the damping layer and/or the shielding layer of the plate are formed by a metal plate, onto which a layer of ferrite tile is applied (see col. 8, lines 24-50). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 9,774,409).
Regarding claims 5-6, as applied to claim 1, Lee discloses in Figure 4 and col. 7, lines 59+, wherein at least one display means (412(2), Fig. 4) is provided, preferably, a flat screen, which can be coupled to the components in the measurement area and/or to the measurement devices in the measurement area. 
Lee discloses the at least one display means (412(2), Fig. 4) arranged outside the outer wall rather than arranged releasably and/or pivotably at the outer wall of the box. However such difference is not patentable. It would have been obvious to one having ordinary skill in the art before the time the invention was made to provide the display means at the outer wall of the box, since such modification would have involved in shifting the location of the display means and generally recognized as level skill in the art.
Regarding claim 15, as applied to claim 1, Lee discloses every feature of claimed invention as expressly recited in claim 1, except for wherein the box has a maximum dimension of 300 x 240 x 260, preferably, of 200 x 140 x 160, particularly preferred of 140 x 60 x 80. However, such difference is not patentable. Length, width and height of dimension of a box are desired parameters. It would have been obvious to one having ordinary skill in the art before the time the invention was made to set a maximum dimension of the box at desired values, since it has been held general skill of a worker in the art discovering optimum values generally recognized as being within the level of ordinary skill in the art.
Regarding claim 19, as applied to claim 16, Lee discloses in col. 8, lines 39-50, wherein the absorber layer and/or the damping layer and/or the shielding layer of the walls comprise an EMC foil at the inner walls, onto which a carbon loaded foam rather than a polyurethane foam preferably effective in the frequency range between 20 MHz to 15 GHz is applied. However, such difference is not new. One of such examples is the teaching of Foegelle et al (US 6,657,214), col. 4, lines 27-39. Therefore, to  foam as claimed invention would have been obvious to person skill in the art.
Claims 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 9,774,409) in view of Schlub et al (US 2014/0141726).
Regarding claim 8, Lee discloses every feature of claimed invention as expressly recited in claim 2, except for wherein the robot arm is configured and arranged relative to the rotary plate such that at least a sensor and/or at least a measurement means can be moved relative to the rotary plate by means of it. 
Schlub discloses in Figure 4, wherein the robot arm (66) is configured and arranged relative to the rotary plate (92) such that at least a sensor and/or at least a measurement means (10) can be moved relative to the rotary plate (92) by means of it. 
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the robot arm of Lee with the robot arm configured and arranged relative to the rotary plate as taught by Schlub to improve test device. Therefore, to employ having the robot arm as claimed invention would have been obvious to person skill in the art.
Regarding claim 10, as applied to claim 2, Schlub discloses in Figure 4, wherein the EMC antenna (50) is configured so as to be alignable in the measurement area, wherein the alignment of the EMC antenna is accomplished from outside of the box (64).
Regarding claim 13, as applied to claim 2, Schlub discloses in Figure 4, wherein the rotary plate (92) is controllable from the outside of the box (64), in particular, its rotation direction and its rotation speed.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 9,774,409) in view of Matthews et al (US 9,283,672).
Regarding claim 12, Lee discloses every feature of claimed invention as expressly recited in claim 2, except for 12, wherein the camera system comprises at least one thermal image camera, wherein the thermal image camera is arranged movably relative to the rotary plate and the measurement area. 
Matthews discloses in col. 7, lines 5-15, wherein the camera system comprises at least one thermal image camera, wherein the thermal image camera is arranged movably relative to the rotary plate and the measurement area. 
It would have been obvious to one having ordinary skill in the art before the time the invention was made modify the camera system of Lee with the camera system having a thermal image camera to determine temperatures emanating. Therefore, to employ having the camera system as claimed invention would have been obvious to person skill in the art.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 9,774,409) in view of Sozanski et al (US 2013/0033279).
Regarding claim 20, Lee discloses every feature of claimed invention as expressly recited in claim 2, except for wherein the movably configured components arranged in the measurement area are movable by means of drive systems, wherein the drive systems are arranged at least partially in the device area or outside of the measurement area. However, such difference is not new. One of such examples is the teaching of Sozanski discloses in Figures 1, 4 and par. 0052, lines 15-19, wherein the movably configured components arranged in the measurement area are movable by means of drive systems, wherein the drive systems are arranged at least partially in the device area or outside of the measurement area. Therefore to employ having the drive systems as claimed invention would have been obvious to person skill in the art.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEU HIEN T DUONG/              Primary Examiner, Art Unit 2845